

Exhibit 10.9
SEVENTH AMENDMENT OF OFFICE LEASE AGREEMENT
This Seventh Amendment of Office Lease Agreement (“Seventh Amendment”) is
entered into as of May 15, 2007, by and between NORTHBOROUGH PARTNERS, LP, a
Delaware limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
WHEREAS, EOP-Northborough Tower Limited Partnership, as Landlord (“Original
Landlord”), and Tenant executed an Office Lease Agreement dated on or about
October 23, 2002, covering space located in the building known as Northborough
Tower (the “Building”) in Houston, Texas;
WHEREAS, TX-Northborough Tower Limited Partnership (“Successor Landlord”), as
successor-in-interest to Original Landlord, and Tenant executed that certain
First Amendment dated as of May 14, 2003, that certain Second Amendment dated as
of May 27, 2003, that certain Third Amendment dated as of September 27, 2004,
that certain Fourth Amendment dated as of December 28, 2005, that certain Fifth
Amendment dated as of February 13, 2007, and that certain Sixth Amendment dated
as of _____, 2007, amending such Office Lease Agreement.
WHEREAS, such Office Lease Agreement, as so amended is herein referred to as the
“Lease”;
WHEREAS, Landlord has succeeded to the interest of Original Landlord and
Successor Landlord in and to the Lease;
WHEREAS, Landlord and Tenant desire to further amend the Lease.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms in this Seventh Amendment shall have the
respective definitions as set forth in the Lease, except as otherwise expressly
provided herein.
2.    Tenant will have the right to place, maintain and operate (and connect to
electrical circuits serving the Premises) a natural gas generator (the
“Auxiliary Generator”) at the location identified on the attached Exhibit A for
the purpose of providing electrical service to the Premises during any times
when regular electric service is interrupted. There shall be no rent or other
payments due from Tenant for the space occupied by the Auxiliary Generator. The
Auxiliary Generator and all related and appurtenant equipment and facilities
installed by Tenant will be and remain Tenant’s property. At the expiration or
earlier termination of the Lease, Tenant shall remove the Auxiliary Generator
and all related and appurtenant equipment and facilities installed by Tenant,
repair any damage caused by the installation or removal, and restore Landlord’s
property to the condition which existed prior to installation. The installation,
servicing and repair, operation and removal of the Auxiliary Generator and
related and appurtenant equipment and facilities shall be solely at the

1



--------------------------------------------------------------------------------



expense of Tenant, and Tenant shall be responsible for its agents, employees and
contractors with regard to the installation, servicing and repair, operation and
removal. Tenant, at its expense, shall comply with all applicable federal,
state, municipal and other laws and ordinances applicable to the Auxiliary
Generator and related and appurtenant equipment and facilities.
3.    Tenant shall be solely responsible for all costs and expense of bringing
natural gas to the Auxiliary Generator. Tenant shall cause the natural gas
service for the Auxiliary Generator to be separately metered in Tenant’s name,
shall be solely responsible for all costs and expense of the meter, and shall
cause all charges to be billed directly to Tenant.
4.    The person(s) or firm(s) selected by Tenant to install the Auxiliary
Generator and related and appurtenant equipment and facilities must be approved
by Landlord, which approval will not be unreasonably withheld; provided,
however, that connection of the Auxiliary Generator to the Building’s electrical
shall be performed by Landlord’s contractor for Tenant’s account and at Tenant’s
cost.
5.    Tenant shall, at its sole cost and expense, keep the Auxiliary Generator
and all related and appurtenant equipment and facilities in good repair and
condition, and shall maintain, in full force and effect at all times during the
Term, a preventative maintenance service contract with a reputable service
provider for maintenance of the Auxiliary Generator and all related and
appurtenant equipment and facilities (the “Maintenance Contract”). The terms and
provisions of the Maintenance Contract shall require that the service provider
maintain the Auxiliary Generator (and all related and appurtenant equipment and
facilities) in accordance with the manufacturer’s recommendations and otherwise
in accordance with normal, customary and reasonable practices. Tenant shall
provide Landlord with a copy of the Maintenance Contract.
6.    If the existence of the Auxiliary Generator causes the premiums for any of
Landlord’s insurance to increase, Tenant shall pay all such increases on demand.
7.    Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Tenant agrees to indemnify and hold Landlord harmless from any loss,
liability, or cause of action arising out of or in any way related to the
Auxiliary Generator or the related and appurtenant equipment and facilities. The
provisions of this indemnification supercede and replace Tenant’s indemnity
contained in Article XIV A with respect to the Auxiliary Generator and its
related and appurtenant equipment and facilities.
8.    Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Landlord shall not be responsible and shall have no liability for
theft or damage to the Auxiliary Generator or the related and appurtenant
equipment and facilities.
9.    Miscellaneous.
a.    Tenant acknowledges that Tenant has no existing claims, defenses (personal
or otherwise), or rights of set-off whatsoever with respect to the Lease, and
Tenant further acknowledges and represents that to its knowledge no event has
occurred and no condition exists

2



--------------------------------------------------------------------------------



which would constitute a Material Default by Landlord under the Lease, either
with or without notice or lapse of time, or both.
b.    This Seventh Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements. The Lease, as modified by this Seventh
Amendment, contains the entire agreement between the parties. In addition, no
agreement shall be effective to change, modify or terminate this Seventh
Amendment or the Lease in whole or in part unless such is in writing and duly
signed by the party against whom enforcement of such change, modification or
termination is sought.
c.    Each signatory of this Seventh Amendment represents hereby that he or she
has the authority to execute and deliver this Seventh Amendment on behalf of the
party for which such signatory is acting. This Seventh Amendment may be executed
in multiple counterparts, all of which together shall constitute one instrument.
Faxed or scanned signatures are acceptable.
d.    In the event of any conflict between the Lease and this Seventh Amendment,
this Seventh Amendment shall control. The Lease, as amended hereby, is hereby
ratified and affirmed, and shall continue in full force and effect.
e.    Submission of this Seventh Amendment by Landlord is not an offer to enter
into this Seventh Amendment, but rather a solicitation of such an offer by
Tenant. Landlord shall not be bound by this Seventh Amendment until both Tenant
and Landlord have executed and delivered this Seventh Amendment.
[Signature page following]


Executed as of the date first set forth above
 
LANDLORD:


NORTHBOROUGH PARTNERS, LP,
a Delaware limited partnership


By: Northborough Partners GP, LLC, a Delaware limited liability company its
general partner


By: CDI Northborough, LP, 
a Delaware limited partnership its managing member


By: CDI Northborough Partners, LLC a Delaware limited liability company its
general partner


By: ATK, II, LLC, 
a Delaware limited liability company, its managing member




By:    
Alan T. Kessler, Sole Member




TENANT:


NOBLE ENERGY, INC.,
a Delaware corporation




By:     
Robert K. Burleson,
Senior Vice President






3

